UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4369



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RONALD DAWSON, a/k/a Tree,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (5:06-cr-00061-FL)


Submitted:   December 20, 2007          Decided:    December 26, 2007


Before MICHAEL and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. George E.B. Holding, United States Attorney, Anne M.
Hayes, Banumathi Rangarajan, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald   Dawson   was   convicted    on   a   guilty   plea   to

possession of a firearm by a convicted felon, in violation of 18

U.S.C. §§ 922(g)(1), 924 (2000).           The district court sentenced

Dawson to 120 months in prison and a three-year term of supervised

release.   Dawson appeals his conviction and sentence, asserting

that the district court erred in sentencing him based on an

improper factor, and that his conviction and sentence violated the

Double Jeopardy Clause of the United States Constitution.                We

affirm.

           In imposing a sentence after United States v. Booker, 543
U.S. 220 (2005), a court still must calculate the applicable

guideline range after making the appropriate findings of fact, and

consider the range in conjunction with other relevant factors under

the guidelines and 18 U.S.C.A. § 3553(a) (West 2000 & Supp. 2007).

United States v. Moreland, 437 F.3d 424, 432 (4th Cir.), cert.

denied, 126 S. Ct. 2054 (2006).        This court will affirm a post-

Booker sentence if it “is within the statutorily prescribed range

and is reasonable.”     Id. at 433 (internal quotation marks and

citation omitted).     “[A] sentence within the proper advisory

[g]uidelines range is presumptively reasonable.”         United States v.

Johnson, 445 F.3d 339, 341 (4th Cir. 2006); see Rita v. United

States, 127 S. Ct. 2456, 2462-69 (2007) (upholding application of




                                   - 2 -
rebuttable      presumption      of   reasonableness     to    within-guidelines

sentence).

           The     district       court     sentenced     Dawson       only   after

considering      and    examining     the   sentencing    guidelines      and   the

§ 3553(a) factors, as instructed by Booker, and stated that the

sentence it imposed was based on Dawson’s extensive criminal

record, lack of significant legitimate employment history, and

history of probation revocation.             Dawson’s 120-month sentence is

within the properly calculated advisory guideline range and does

not exceed the ten-year statutory maximum authorized by 18 U.S.C.

§ 924(a)(2) (2000).         Dawson does not suggest any information so

compelling    as   to    rebut    the   presumption     that   his   sentence    is

reasonable. We therefore conclude that the sentence is reasonable.

             Dawson’s final claim, that his federal conviction should

be vacated because he was prosecuted for the same conduct in state

court, allegedly in violation of his rights secured by the Double

Jeopardy Clause, is without merit. As Dawson himself acknowledges,

this claim is foreclosed by Supreme Court and Fourth Circuit

precedents applying the duel sovereign doctrine.                 See Bartkus v.

Illinois, 359 U.S. 121, 128-29 (1959); United States v. Alvarado,

440 F.3d 191, 196-97 (4th Cir.), cert. denied, 127 S. Ct. 81

(2006).

             Accordingly, we affirm Dawson’s conviction and sentence.

We   dispense    with    oral    argument    because     the   facts    and   legal


                                        - 3 -
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -